Chief Justice Robertson
delivered the Opinion of the Court.
The plaintiff sued the defendant for slander — and set forth the words published in the following manner: “Yon (meaning plaintiff) stole my (meaning defendant) corn out of the field (mean* ing out of the defendant’s field, where he had a pilo of corn gathered.”)
Upon the trial of the general issue, after the plaintiff had proved the publication of the words as charged, and also proved that the defendant had, at the time of uttering the words, arid prior thereto, corn lying in a pile in his field, the court instructed the jury to find, as in case of a nonsuit; and verdict and judgment were rendered accordingly against the plaintiff, of which he now complains.
As the words were susceptible of a two-fold meaning, one imputing a felony, and the other amounting to a trespass only, it was the province of the jury to determine, from the circumstances, in what sense they were uttered and understood. This is the rational and legal rule as now well established by authority, See Starkic on Slander, 44 to 55, and the authorities there cited.
Wherefore, the instruction was improper; and for that cause the judgment is reversed, and the cause remanded for a new trial.